ACCEPTED
                                                                                         03-15-00043-CR
                                                                                                 6319497
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    7/31/2015 9:07:24 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                No. 03-15-0043-CR

KODY BROXTON                             )         IN THE COURT OF APPEALS
                                                                FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
V.                                       )           FOR THE    THIRD     DISTRICT
                                                                7/31/2015 9:07:24 PM
                                                                  JEFFREY D. KYLE
                                                                        Clerk
STATE OF TEXAS                           )                              OF TEXAS

                      APPELLANT'S MOTION TO
             EXTEND TIME TO FILE MOTION FOR REHEARING

      NOW COMES, Kody Broxton, Appellant, through counsel, Ken Mahaffey, and

moves this court to extend the time for filing a Motion for Rehearing in this cause.

In support thereof Counsel would show the Court the following:


      1. Opinion Issued. On July 15, 2015, this Court issued an opinion in this cause

affirming the conviction.

      2. Motion for Rehearing Due. Under Rule 91, Tex. R. App. Proc. (West

2015), any Motion for Rehearing was due on July 30, 2015, 15 days after the opinion

is issued.

      3. Motion to Extend Time Timely. Under Rule 49.8, Tex. R. App. Proc.

(West 2015), a motion to extend time for filing a motion for rehearing is timely if

filed within 15 days after the motion was due.

      4. Counsel on Vacation. Counsel was on vacation and out of the office until

July 31, 2015. As a result, counsel was unable to send the opinion and information

concerning the right to seek further review pro se as required by Rule 48.4, Tex. R.
App. Proc. (West 2015).

      5. Duration of Extension Sought. Counsel is respectfully requesting that the

time for filing any Motion for Rehearing be extended to August 31, 2015 so that

appellant’s right to seek further review pro se will be preserved.

      6. Motion Not Made for Delay. This Motion is made only to ensure the proper

disposition of this case and not for the purposes of delay. In particular, because

counsel was out of town, he was unable to send notice to appellant and seeks to

ensure that his rights for any further review are preserved.



                             PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

this time for filing any Motion for Rehearing in this cause be extended to August

31st, 2015.
                                                    Respectfully Submitted,




                                                    Ken Mahaffey
                                                    Counsel for Appellant
                                                    P.O. Box 684585
                                                    Austin, Texas 78768
                                                    (512) 444-6557
                                                    St. Bar. No. 12830050
                                                    Ken Mahaffey@yahoo.com
                        CERTIFICATE OF SERVICE

      The above signature certifies that on July 31, 2015, this document was sent to

the Bell County D.A.’s Office, P.O. Box 540, Belton, Texas 76513 and to Kody

Broxton, TDCJ No. 01972710, Bartlett State Jail, 1018 Arnold Drive, Bartlett TX

76511.